DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-24 are pending.
Claims 19-23 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites, “A computer-readable medium storing a computer program.” The broadest reasonable interpretation of computer-readable medium can encompass transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Further, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, the broadest reasonable interpretation of the instant claims would encompass non- statutory 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is being claimed by claim 18. The claim recites a computer-readable medium, an apparatus, and a method caused by instructions acting on the apparatus. It is not clear whether the claim would be infringed by the instructions per se, by the execution of the instructions, or only by the execution of the instructions by the particular apparatus. The claim will be examined as best understood in light of the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2017/0016932 A1 [Humphris].

Regarding Claim 18:
Humphris teaches a computer readable medium storing a computer program comprising instructions which (para 59), when they are executed by an apparatus for a scanning probe microscope, the apparatus comprising: a1. at least one first measuring probe having at least one first cantilever, a free end of which has a first measuring tip, b1. at least one first reflective area arranged in the region of the free end of the at least one first cantilever and embodied to reflect at least two light beams in different directions, wherein the at least one first reflective area comprises at least one first reflective portion and at least one second reflective portion, and wherein the first reflective portion and the second reflective portion are not arranged in a plane, and c1. at least two first interferometers embodied to use the at least two light beams reflected by the at least one first reflective area to determine a position of the first measuring tip (The above italicized limitation is being treated as an intended use of the claimed program in the preamble of the claim. There is no evident manipulative difference between the prior art and claimed invention, and it appears that the prior art would have embodied the claimed programming 
a2. directing at least one first light beam from at least one first interferometer onto at least one first reflective area arranged in the region of a free end of at least one first cantilever (Fig. 2 (34a), para 55), which has a first measuring tip ((10));
b2. directing at least one second light beam from at least one second interferometer (Fig. 1 (30b)) onto the at least one first reflective area arranged in the region of the free end of the at least one first cantilever (Fig. 2 (34a), para 55), wherein the at least one first reflective area reflects the at least one first light beam and the at least one second light beam in different directions (paras 62, 63, 65 show that the probe tilts during operation. During these tilting incidents, the second reflective area would reflect light at a different angle than the first reflective area would while at a different tilt angle); and 
c2. using the at least one first light beam reflected by the at least one first reflective area and the at least one second light beam reflected by the at least one first reflective area for the purposes of examining the sample surface (para 55, 62-63).

Allowable Subject Matter
Claims 1-2, 4-17, and 24 are allowed.

Response to Arguments

Applicant’s arguments, see pages 7-10, filed 8/4/21, with respect to the obviousness rejection of previous claim 3, instant claims 1 and 17, have been fully considered and are persuasive.  The rejections thereof have been withdrawn. 
The previously noted claim objections and indefiniteness rejections are withdrawn in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881